Citation Nr: 0311174	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  94-46 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to additional monthly dependency and indemnity 
compensation (DIC) pursuant to 38 U.S.C.A. § 1311(a)(2).  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from August 1946 to 
November 1947.  He died on August [redacted], 1975.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 decision of the RO.  A 
hearing was held at the RO in March 1995.  

In November 1998, the Board remanded this matter to the RO 
for further development and adjudication.  



REMAND

The veteran and his representative contend, in substance, 
that the appellant is entitled to additional DIC pursuant to 
the dictates of 38 U.S.C.A. § 1311(a)(2), which provides for 
increased DIC benefits when a veteran whose death was 
service-connected was in receipt of or was entitled to 
receive, at the time of his death, compensation for service-
connected disability that was rated totally disabling for a 
continuous period of at least eight years immediately 
preceding death.  

As noted by the Board in the November 1998 remand, the 
veteran had received a total disability rating for seven 
years, eight months and three days prior to his death.   

Subsequent to the Board remand, the United States Court of 
Appeals for the Federal Circuit, in Hix v. Gober, 225 F.3d 
1377 (Fed. Cir. 2000), held that "the 'entitled to receive' 
provision of § 1311(a)(2) requires de novo determination of 
the veteran's disability, upon the entirety of the record 
including any new evidence presented by the surviving 
spouse."  Id. at 1380-81.  

In the Board remand, it was noted that United States Court of 
Appeals for Veterans Claims had decided a line of cases 
involving the statutory interpretation of language virtually 
identical to that of section 1311(a)(2), and relying on the 
unrestricted words of 38 U.S.C.A. § 1318 (containing the 
identical language), interpreted the applicable law and its 
implementing regulation, 38 C.F.R. § 3.22, to mean that the 
survivor is given the right to attempt to demonstrate that 
the veteran hypothetically would have been entitled to 
receive 100 percent benefits based on evidence in the 
veteran's claims file or in VA custody prior to the veteran's 
death.  See Green v. Brown, 10 Vet. App. 111 (1997); 
Carpenter v. West, 11 Vet. App. 140 (1998); Wingo v. West, 11 
Vet. App. 307 (1998).  

In response to the Federal Circuit's decision/order in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), wherein it was determined that VA's regulations 
governing the same language in section 1318 and section 1311 
were inconsistent (effective January 2000, the regulations 
were amended to not allow for "hypothetical entitlement" 
under section 1318).  38 C.F.R. § 20.1106 was amended by VA 
to provide that claims under section 1311(a)(2), like claims 
under section 1318, will be decided taking into regard prior 
determinations issued during the veteran's lifetime.  See 67 
Fed. Reg. 16,309, 16,317 (April 5, 2002).  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), however, the Federal Circuit held that the 
amendment to 38 C.F.R. § 20.1106 failed to reconcile the 
language of the section 1131(a)(2) regulations with the 
language of the section 1318 regulations.  As such, and for 
other reasons, the Federal Circuit again vacated and remanded 
the matter for further rulemaking.  

Regardless of whether the regulation limiting hypothetical 
entitlement was upheld or not, consistent with Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the appellant in this case 
would be entitled to the interpretation of the regulations, 
which is most favorable, and as such, the determination of 
the veteran's entitlement to a total rating for purposes of 
increased DIC is not governed by any determination during his 
lifetime.  

This all being said, the Board notes that a review of the 
record also shows that the appellant has not been fully 
advised of the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) and implementing regulations (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), enacted 
during the course of this appeal.  

This new law essentially eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. § § 3.159(a)-(c) (2002).  

VA must ensure compliance with the notice and duty to assist 
provisions contained in the new law.  This should include 
consideration of whether any additional notification or 
development action is required under the VCAA.  

VA in this regard is required to notify the claimant and the 
claimant's representative, if any, of the evidence necessary 
to complete the application for the benefit sought, as well 
as of its efforts to procure relevant evidence.  

VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a) (West 2002).  

It also is pointed out that a claimant must submit requested 
evidence and information within one year of the date of the 
letter notifying the claimant of the required evidence and 
information.  See 38 U.S.C.A. § 5103(b) (West 2002); see also  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  

A claim may be decided without providing such assistance only 
when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement, or the record 
includes medical evidence sufficient to adjudicate the claim.  
See 38 U.S.C.A. § 5103A (West 2002).  

Following a review of the record, the Board has determined 
that further RO action is required to comply with the 
requirements of the VCAA and the implementing regulations.  
Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to send a letter to the appellant and her 
representative which provides the notice 
required under 38 U.S.C.A. § 5103(a).  In 
this letter, the appellant should be 
informed of the following, among other 
things deemed appropriate by the RO:  

a.  A spouse of a deceased veteran 
may be entitled to additional DIC 
where service connection has been 
established for the cause of the 
veteran's death and when at the time 
of his death, the veteran had in 
receipt of, or had been entitled to 
receive, compensation foe service-
connected evaluated as totally 
disabling by a schedular or 
unemployability rating for a period 
of eight years or more immediately 
preceding death.  38 U.S.C.A. 
§ 1311; 38 C.F.R. § 3.5; 20.1106; 
see also 38 C.F.R. § 3.22.

b.  DIC benefits may be granted if 
the appellant can establish that the 
veteran hypothetically would have 
been entitled to receive a 
retroactive 100 percent evaluation 
for the eight-year period 
immediately preceding his death.  
See Hix, 10 Vet. App. at 118 (1997).  
VA is to determine, based upon 
evidence in the veteran's claims 
file or VA custody prior to the 
veteran's death, whether, had the 
veteran brought a claim more than 8 
years prior to his death, he would 
have been entitled to receive a 
total disability rating for the 8 
years immediately preceding his 
death, thus entitling his 
survivor(s) to additional DIC 
benefits under section 1311.  

c.  The appellant must submit the 
evidence and information requested 
by the RO within one year of the 
date of the RO's notification 
letter.  

2.  The RO should also undertake any 
other development it determines is 
required under 38 U.S.C.A. § 5102, 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002).  

3.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted, the appellant 
and her representative should be 
furnished with a Supplemental Statement 
of the Case and provided an appropriate 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



